UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 16-1622


LAWRENCE VERLINE WILDER, SR.,

               Plaintiff - Appellant,

          v.

LORETTA E. LYNCH, US Attorney General; WILMINGTON NC POLICE;
FEDERAL PROBATION OFFICE; PAM THORNTON, Federal Probation
Officer; FEDERAL PUBLIC DEFENDERS OFFICE; DEBRA GRAVES,
Federal   Public  Defender;   JAMES  TODD,   Federal  Public
Defender; STEPHEN GORDON, Federal Public Defender; THOMAS
MCNAMARA, Federal Public Defender; FELICIA SARNER, Federal
Public Defender; TOBIN LATHAN, US Attorney; DAVID MEMEGER,
US Attorney; ROD ROSENSTEIN, US Attorney; THOMAS WALKER, US
Attorney; JENNIFER MAY-PARKER, US Attorney; BEN DAVID, New
Hanover County NC District Attorney; US DEPARTMENT OF
JUSTICE; US ATTORNEY'S OFFICE; VIRGINIA STATE TROOPERS;
MALCOLM JONES HOWARD, Federal District Judge; ROBERT B.
JONES, Federal District Judge; LEGROME DAVIS, Federal
District Judge; TERRENCE BOYLE, Federal District Judge;
ELIZABETH HEY, Federal Magistrate Judge; DIANA MOTZ, Federal
Circuit Judge; JUDGE WYNN, Federal Circuit Judge; JUDGE
TRAXLER, Federal Circuit Chief Judge; JUDGE THACKER, Federal
Circuit Judge; JUDGE FLOYD, Federal Circuit Judge; JUDGE
SHEDD, Federal Circuit Judge; ANDRE DAVIS, Federal Circuit
Judge; UNKNOWN FEDERAL AGENTS; UNKNOWN STATE AGENTS;
PROBATION OFFICER THORNTON, Federal Probation Officer,

               Defendants - Appellees.




                           No. 16-1623


LAWRENCE VERLINE WILDER, SR.,
                Plaintiff - Appellant,

          v.

WILMINGTON, NC POLICE; NEW HANOVER COUNTY, NC, SHERIFF’S
OFFICE; FEDERAL PROBATION OFFICE; PAM THORNTON, Federal
Probation Officer; FEDERAL PUBLIC DEFENDERS OFFICE; DEBRA
GRAVES, Federal Public Defender; JAMES TODD, Federal Public
Defender; STEPHEN GORDON, Federal Public Defender; THOMAS
MCNAMARA, Federal Public Defender; FELICIA SARNER, Federal
Public Defender; TOBIN LATHAN, US Attorney; DAVID MEMEGER,
US Attorney; ROD ROSENSTEIN, US Attorney; THOMAS WALKER, US
Attorney; JENNIFER MAY-PARKER, US Attorney; BEN DAVID, New
Hanover County NC District Attorney; US DEPARTMENT OF
JUSTICE; US ATTORNEY’S OFFICE; VIRGINIA STATE TROOPERS;
MALCOLM JONES HOWARD, Federal District Judge; ROBERT B.
JONES, Federal District Judge; LEGROME DAVIS, Federal
District Judge; TERRENCE BOYLE, Federal District Judge;
ELIZABETH HEY, Federal Magistrate Judge; DIANA MOTZ, Federal
Circuit Judge; JUDGE WYNN, Federal Circuit Judge; JUDGE
TRAXLER, Federal Circuit Chief Judge; JUDGE THACKER, Federal
Circuit Judge; JUDGE FLOYD, Federal Circuit Judge; JUDGE
SHEDD, Federal Circuit Judge; ANDRE DAVIS, Federal Circuit
Judge; UNKNOWN FEDERAL AGENTS; UNKNOWN STATE AGENTS;
PROBATION OFFICER THORNTON, Federal Probation Officer,

                Defendants - Appellees.


Appeals from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:15-cv-00235-FL; 7:15-cv-00236-FL)


Submitted:   October 28, 2016             Decided:   November 3, 2016


Before DUNCAN, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.

                                 2
PER CURIAM:

     Lawrence Verline Wilder, Sr., appeals the district court’s

order and judgments denying relief on his civil complaints.                            The

district       court    referred      these       cases    to    a    magistrate     judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                            The magistrate

judge recommended that relief be denied and advised Wilder that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                              Wright v.

Collins,       766     F.2d    841,   845-46       (4th    Cir.       1985);   see    also

Thomas v. Arn, 474 U.S. 140 (1985).                  Wilder has waived appellate

review    by    failing       to   file   objections       after      receiving      proper

notice.        Accordingly, we affirm the judgments of the district

court.

     We dispense with oral argument because the facts and legal

contentions      are     adequately       presented       in    the   materials      before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED



                                              3